260 F.2d 471
Norman Lee PLEDGER, Appellant,v.UNITED STATES of America, Appellee.
No. 13593.
United States Court of Appeals Sixth Circuit.
Oct. 25, 1958.

A. Lawrence Sherman, Lexington, Ky., for appellant.
Henry J. Cook and Marvin D. Jones, Lexington, Ky., for appellee.
Before MARTIN and MILLER, Circuit Judges, and CECIL, District Judge.
PER CURIAM.


1
Appellant filed this habeas corpus proceeding in the District Court for the Eastern District of Kentucky alleging that he was being illegally held and detained against his will in the United States Public Health Service Hospital at Lexington, Kentucky.  He challenged the validity of the judgment under which he was being held in confinement on the grounds that the evidence was insufficient to support the verdict of guilty, entrapment by federal officers, and that he was mentally incompetent at the time of trial.


2
The District Judge sustained the Government's motion to dismiss the action on the ground that it lacked jurisdiction in the case and entered an order to that effect on August 2, 1957.  Appellant wrote a letter to the District Judge, dated October 13, 1957, which the Court treated as a motion for rehearing, which motion it overruled by order of October 16, 1957.


3
By letter of April 28, 1958, the appellant sought a rehearing of the ruling of October 16, 1957, which application was denied by order of May 1, 1958.  Notice of appeal dated May 5, 1958, was filed on May 7, 1958.


4
It appearing to the Court that the appeal was not timely, Sec. 2107, Title 28 U.S. Code; Marten v. Hess, 6 Cir., 176 F.2d 834; Deena Products Co. v. United Brick & Clay Workers of America, 6 Cir., 195 F.2d 612; Morley v. United States, 6 Cir., 207 F.2d 654.


5
It is ordered that the appeal be and is hereby dismissed.